UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: March 31, 2012 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 1-34242 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 23-2222567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 Brandywine Avenue - Downingtown, PA 19335 (Address of principal executive offices and Zip Code) (610) 269-1040 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock ($1.00 Par Value) (Class) 2,708,335 (Shares Outstanding as of May 11, 2012) DNB FINANCIAL CORPORATION AND SUBSIDIARY INDEX PARTI - FINANCIAL INFORMATION PAGE NO ITEM 1. FINANCIAL STATEMENTS (Unaudited): CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, 2012 and December 31, 2011 3 CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, 2012 and 2011 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, 2012 and 2011 5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME 6 Three Months Ended March 31, 2012 and 2011 CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2012 and 2011 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK, 41 ITEM 4T. CONTROLS AND PROCEDURES 42 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 42 ITEM 1A. RISK FACTORS 42 ITEM 2. UNREGISTERED SALES OF EQUITYSECURITIES AND USE OF PROCEEDS 43 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 43 ITEM 4. MINE SAFETY DISCLOSURES 43 ITEM 5. OTHER INFORMATION 43 ITEM 6. EXHIBITS 43 SIGNATURES 44 EXHIBIT INDEX 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS DNB Financial Corporation and Subsidiary Consolidated Statements of Financial Condition (Unaudited) March 31, December 31, (Dollars in thousands, except share and per share data) Assets Cash and due from banks $ $ Cash and cash equivalents AFS investment securities (amortized cost of $126,867 and $107,543) HTM investment securities (fair value of $40,370 and $37,681) Total investment securities Loans and leases Allowance for credit losses ) ) Net loans and leases Restricted stock Office property and equipment, net Accrued interest receivable OREO & other repossessed property Bank owned life insurance (BOLI) Core deposit intangible 98 Net deferred taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Non-interest-bearing deposits $ $ Interest-bearing deposits: NOW Money market Savings Time Total deposits Federal Home Loan Bank of Pittsburgh (FHLBP) advances Repurchase agreements Junior subordinated debentures Other borrowings Total borrowings Accrued interest payable Other liabilities Total liabilities Stockholders’ Equity Preferred stock, $10.00 par value; 1,000,000 shares authorized; $1,000 liquidation preference per share; 13,000 sharesissued Common stock, $1.00 par value; 10,000,000 shares authorized; 2,882,503 issued Treasury stock, at cost; 180,298 and 187,654 shares, respectively ) ) Surplus Retained earnings Accumulated other comprehensive loss, net ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 DNB Financial Corporation and Subsidiary Consolidated Statements of Income (Unaudited) Three Months Ended March 31, (Dollars in thousands, except per share data) Interest and Dividend Income: Interest and fees on loans and leases $ $ Interest and dividends on investment securities: Taxable Exempt from federal taxes — Interest on cash and cash equivalents 10 9 Total interest and dividend income Interest Expense: Interest on NOW, money market and savings Interest on time deposits Interest on FHLBP advances Interest on repurchase agreements 22 37 Interest on junior subordinated debentures 81 80 Interest on other borrowings 20 32 Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest Income: Service charges Wealth management Increase in cash surrender value of BOLI 59 60 Gain on sale of investment securities, net — 1 Gain on sale of SBA loans — Other fees Total non-interest income Non-interest Expense: Salaries and employee benefits Furniture and equipment Occupancy Professional and consulting Marketing Printing and supplies 36 37 FDIC insurance PA shares tax Telephone and fax 51 48 Other expenses Total non-interest expense Income before income taxes Income tax expense Net income $ $ Preferred stock dividends and accretion of discount Net income available to common stockholders $ $ Earnings per common share: Basic $ $ Diluted $ $ Cash dividends per share $ $ Weighted average common shares outstanding: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 DNB Financial Corporation and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31, (Dollars in thousands) Net income $ $ Other comprehensive income: Unrealized holding gains arising during the period, net of tax Accretion of discount on AFS to HTM reclassification, net of tax 6 — Less reclassification for gains included in net income, net of tax — (1
